DETAILED ACTION

	Claims 1, 3-4, 6, 8-16 are pending. 
	Claims 13-15 are withdrawn. 
	Claims 1, 3-4, 6, 8-12, and 16 are under consideration. 
	This Official Action is non- final. Claims 1 and 16 have been amended to recite that 8 to 20% of puffed particles are present in the dispersed oil phase. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2022 has been entered.
 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-12, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0281015 (HIGGINS) in view of United States Patent No. 8,349,342 (LOBEE).
Claim 1 comprises a structured oil phase, and particles of puffed endosperm of one or more puffable seeds, dispersed in and structuring said oil phase, wherein upon sieving at least 80 wt% of said particles passes a sieve with apertures of 500 um, and wherein not more than 35 wt% of said particles passes a sieve with apertures of 100 um. Claim 1 has been amended to recite that 8 to 20% of puffed particles are present in the dispersed oil phase. 
HIGGINS teaches combining an  oil/fat with a carbohydrate in the form fiber [0010]. The combination provides a structured fat/carbohydrate mixture [0024].  The carbohydrate is in an amount of 1 to 15%.  
HIGGINS does not teach the use of puffed corn endosperm or the size of the puffed endosperm particles. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify HIGGINS to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:

    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

 	As LOBEE teaches the use of fractions and preferred particles sizes of below 0.5mm (i.e., 500um) and 0.3mm (i.e., 300um), it would have been obvious to provide a fraction with a sieve size of between 0.5mm and 0.3mm. 

Claim 3 recites that the oil is a liquid edible oil. 
HIGGINS teaches that the use of liquid edible oil [0029]. 


As to clams 4 and 6, claim 4 recites that at least 80 wt% of said particles passes a sieve with apertures of 400 um. Claim 6 recites that the particles of puffed maize kernel endosperm upon sieving at least 95 % of said particles passes a sieve with apertures of 400 um and not more than 20% of said particles passes a sieve with apertures of 100 pm. 
HIGGINS does not recite the claimed particle sizes. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55). HIGGINS does not teach this feature. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.

In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

 	As LOBEE teaches the use of fractions and preferred particles sizes of below 0.5mm (i.e., 500um) and 0.3mm (i.e., 300um).  It would have been obvious to provide a fraction with a sieve size of between 0.5mm and 0.3mm. 
 Thus, the general teachings of LOBEE direct one to reduce the particle size.
It would have been obvious to modify HIGGINS to include a puffed corn particle size taught by LOEBEE, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).

Claim 8 recites that 3 to 18 wt% or particles are present with respect to the weight of the oil phase. 
HIGGINS teaches that the particles can vary from 1 to 15% [0027].  This overlaps with that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been 


Claim 9 recites that the one or more puffable seeds are selected from amaranth, barley, maize, millet, oat, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof.
Claim 10 recites that  the one or more puffable seeds are selected from amaranth, barley, maize, millet, oat, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof. 

Claim 12 recite that the puffed endosperm has a solid foam structure.  
HIGGINS does not teach the structure of the composition.  However, LOBEE teaches  the edible oil is added to the expanded, low-density carbohydrate and mixed at a reduced rate so as to not alter the random, porous structure of the expanded, low-density carbohydrate. As the mixing proceeds, the edible oil is entrapped within the random, porous structure of the expanded, low-density carbohydrate.
It would have been obvious to use the material of LOBEE in HIGGINS, as LOBEE teaches that this material and structure allows oil to be entrapped.  




Claim 16 recites a composition comprising a structured liquid oil phase and particles of puffed maize endosperm, the particles dispersed in and structuring the liquid oil phase and comprising 3 to 18 wt% of the oil phase, wherein upon sieving at least 80 wt% apertures of 500 pm, and wherein not more than 35 wt% of the particles passes a sieve with apertures of 100 pm. Claim 16 has been amended to recite that 8 to 20% of puffed particles are present in the dispersed oil phase.
HIGGINS teaches combining an  oil/fat with a carbohydrate in the form fiber [0010]. The combination provides a structured fat/carbohydrate mixture [0024].  The carbohydrate is in an amount of 1 to 15%.  
HIGGINS does not teach the use of puffed corn endosperm or the size of the puffed endosperm particles. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify HIGGINS to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGGINS and LOBEE as applied to claims 1, 3-8, 10 and 14-15 above, and further in view of ERWIN, Economic Botany, Vol. 4, No. 3 (Jul. - Sep., 1950), pp. 294, Published By: Springer. 
The references above are silent as to the popcorn being sourced from Zea mays var. everta.
However, ERWIN establishes that Zea everta is known sub-species of popping corn (see pg. 1, second paragraph).
It would have been obvious to use species of corn used for popping, as ERWIN teaches that claimed species is a well-known popping corn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-11 and 18 of copending Application No. 15/767,432 (432 application) .
While the present claims indicate that the “puffed endosperm of one or more puffable seeds, dispersed in and structuring said oil phase”, the claims of the ‘432 application recites “the particles of puffed maize kernel endosperm interact and produce a synergistic structuring effect of the oil phase”.  In view of the particle size in the claims of the present invention, it would have been obvious that the endosperm must be intact.   The claims of ‘432 additionally recite a Stevens value where the composition is greater than a sum of a Stevens value of the liquid oil structured with only the hardstock 
Moreover,  as to the Stevens value, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of copending Application No. 15/767,425 (425 application) .
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 425 application are directed to puffed maize kernel, which can be puffed endosperm, as claimed.   Thus, it would have been obvious to use puffed maize kernel.  While the present claims indicate that the “puffed endosperm of one or more puffable seeds, dispersed in and 
The claims of ‘425 application additionally recite a Stevens value.  However, in paragraphs [0076] and [0082] of the published version of the ‘425 application, it is shown that the Stevens value relates to texture.  It would have been obvious to add two ingredients (i.e., structured fat and puffed material) that would increase the Stevens value in a cumulative manner. 
Moreover,  as to the Stevens value, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The applicant argues that neither BEIRBAUM nor LOBEE disclose the same range of carbohydrate material, as claimed. However, HIGGINS is now cited to show this feature. Beirbaum is no longer used.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799